Citation Nr: 1126023	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1958 to January 1968.

The matter of entitlement to service connection for bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has also taken jurisdiction of the matter of entitlement to service connection for tinnitus, although it is not an issue for which the Veteran has filed a substantive appeal, because it was adjudicated in a supplemental statement of the case issued in February 2011 and certified for appeal in March 2011.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to exercise jurisdiction over claims that have been treated as adequately appealed).

By way of background, the Veteran's bilateral hearing loss claim was remanded for further evidentiary development in November 2010.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran credibly reports exposure to acoustic trauma during service.

2.  The only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed bilateral hearing loss and tinnitus links these disorders to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for bilateral hearing loss and tinnitus; thus, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claims

The Veteran reports that he was exposed to acoustic trauma during service and developed hearing impairments as a result.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's bilateral hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not specifically reference any hearing-related complaints during service, and the Veteran's separation exam reflects that whispered voice testing revealed a score of 15 of 15 bilaterally, although the Board notes that whispered voice testing is considered an inaccurate measure of hearing acuity.  However, the Veteran's DD Form 214 reflects he was awarded the Vietnam service medal/award, and his service medical records reflect treatment received in Da Nang in July 1967, thereby indicating service in the Republic of Vietnam during the Vietnam Conflict and likely exposure to acoustic trauma.

The Veteran's post-service treatment records include a November 1995 VA treatment record reflecting the Veteran's report of experiencing decreased hearing acuity and a history of military noise exposure.  The treating VA audiologist noted an assessment of high frequency sensorineural hearing loss consistent with noise exposure.  An October 2009 VA audiological consultation record reflects the Veteran's report of exposure to military noise in the form of gunfire for one year during service, as well as the Veteran's report of experiencing bilateral tinnitus.  After conducting audiological testing, the VA audiologist noted a diagnosis of binaural sensorineural hearing loss and scheduled the Veteran for bilateral hearing aid fittings. 

The Veteran was afforded a VA audiological examination in December 2010, and the examination report reflects the examiner's review of the relevant medical evidence in the Veteran's claims file, including the normal results of whispered voice testing conducted during the Veteran's separation from service, the 1995 diagnosis of high frequency sensorineural hearing loss, and the Veteran's recent audiological treatment for hearing loss in 2009.  During the examination, the Veteran reported in-service noise exposure consisting of gunfire and artillery noise, a minimal amount of occupational noise exposure consisting of boat engine noise, and no significant recreational noise exposure.  The Veteran also reported experiencing intermittent tinnitus whose onset was approximately 30 years prior to the time of the examination.  

After conducting audiological testing of the Veteran, the examiner noted diagnoses of bilateral mild sloping to severe sensorineural hearing loss, accompanied by bilateral intermittent buzzing tinnitus.  The examiner then opined that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not caused by or a result of the Veteran's in-service noise exposure.  In support of this opinion, the examiner stated that the Veteran had reported a considerable amount of noise exposure without the use of hearing protection while in service, and the Veteran's current hearing loss configuration and severity are consistent with the effects of noise exposure.  Moreover, the examiner stated that due to the inherent inaccuracy of whispered voice testing as a means of measuring high frequency hearing loss, she could not definitively conclude that the Veteran had normal hearing acuity upon separation from service.  The examiner further opined that the Veteran's tinnitus is most likely related to the same etiology as the Veteran's bilateral hearing loss, thereby linking it to service, as well.

The Board notes that the Veteran is competent to report his exposure to acoustic trauma during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Furthermore, the Board finds that the Veteran's reports are credible, as his report of exposure to military noise for one year during service is consistent with his DD  Form 214 and service treatment records which indicate that he served in the Republic of Vietnam during the Vietnam Conflict.  

Moreover, the Board finds that the medical opinion rendered by the VA examiner is probative, as it was predicated upon a sufficient review of the Veteran's claims file and the Veteran's credible reports of in-service noise exposure, and it is supported by a thorough rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Furthermore, while the record reflects a gap in treatment between the Veteran's discharge from service and his first audiological treatment of record in 1995, the Board notes that pursuant to Hensley v. Brown, such a gap in treatment does not preclude the grant of service connection for hearing disorders.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In sum, given the Veteran's credible reports of in-service noise exposure, coupled with the probative medical opinion linking the Veteran's bilateral hearing loss and tinnitus to service, the Board finds that a basis for granting service connection for these hearing disorders has been presented.  Accordingly, the Veteran's appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


